Citation Nr: 1710055	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-46 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, to include service in Vietnam from March 1972 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which declined to reopen a previously denied claim of entitlement to service connection for PTSD.

In October 2015, the Board reopened the claim and remanded it for further development.  The Board also broadened the issue on appeal to entitlement to service connection for any acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  The appeal must be remanded for additional development and to comply with VA's duty to assist.

In the Board's October 2015 Remand, the AOJ was instructed, among other things, to obtain VA treatment records dated from December 2009 and any private records identified by the Veteran.  VA records from December 2009 were not obtained.  In February 2017, the Veteran submitted a VA Form 21-4142 identifying VA treatment at the Salem VA Medical Center (VAMC) since 2000.  These VA records were not obtained in accordance with VA's duty to assist.  See 38 C.F.R. § 3.159.  

The file currently includes a few records from the Salem VAMC that are dated between May 2006 and August 2009, and from the Danville community-based outpatient clinic (CBOC) dated between April 2008 and December 2009.  The Veteran submitted one outpatient treatment record dated in January 2017 from the Salem VAMC.  The claim is therefore remanded for the AOJ to obtain outstanding VA records from the Salem VAMC, Danville CBOC and any other VA medical facility.  Since the claim is being remanded for other reasons, the Veteran should be provided another opportunity to submit any relevant, private medical records. 

The claim is also remanded so that an addendum medical opinion can be obtained.  

In the February 2016 VA examination report, the VA examiner opined that the Veteran did not meet symptom criteria for PTSD, as he lacked sufficient number, frequency, and severity of symptoms to warrant such a diagnosis.  In February 2017, the Veteran submitted an additional statement in which he discussed his psychiatric symptoms.  On remand, the examiner should review this additional lay evidence to determine whether any change in the diagnosis is warranted. 

Accordingly, the case is remanded for the following action:

1.  Obtain outstanding VA records from the Salem VAMC, Danville CBOC (and any other VA medical facility the Veteran identifies) dated since 2000.  Also ask the Veteran to identify any private psychiatric treatment he has received and to provide the authorizations necessary for VA to obtain any non-duplicate treatment records.  If any identified records are unavailable, the Veteran's claim file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the file to the February 2016 VA examiner for an addendum opinion.  If the February 2016 VA examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner and the electronic claims folder must be made available for review.  A new VA examination is not required unless deemed necessary by reviewing examiner.  The examiner is to address the following after reviewing any additional medical records obtained as a result of this Remand:

(a) Based upon your review of any additional medical records obtained as a result of this Remand and the Veteran's February 2017 written statement about his psychiatric symptoms, is there any change in the 2016 opinion that the Veteran does not have a diagnosis of PTSD?

(b) If PTSD is diagnosed after reviewing the additional evidence, the examiner should render an opinion as to whether it is related to a conceded stressor event in service.  

(c) Based on your review of the additional medical records obtained as a result of this Remand and the Veteran's February 2017 written statement about his psychiatric symptoms, is there any change warranted in the October 2010 and 2016 VA examination opinions that the current panic and mood disorders are not related to military experiences?  

A rationale or opinion must be given for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner must explain why this is so.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






